The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed 7/26/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full term of US 10,845,540 has been reviewed, accepted, and obviated the previously raised double-patenting rejections.

Reasons for Allowance
Claims 25, 33, and 40 are allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over a fiber-optic cable assembly and a kit for assembling thereof, as contemplated by the Durrant – Lu combination.
Claim 25 is allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for a fiber-optic cable assembly having the recited features and, in particular, comprising a curable splice protection material that is injected into an internal space of a splice protector sleeve with an open side and around a splice site; and a spring positioned around the splice protector sleeve. The instant application discloses (Figs. 6A and 6B) that a spring 311 can slide forward over a splice protector sleeve 101 in the direction of a ferrule 210, bringing a spring cap 312 into contact with a rear end 212 of the ferrule 210. This configuration allows the ferrule 210 to be pressed upward, in a forward direction relative to a connector body 410. Furthermore, the presence of the spring 311 does not interfere with the flexibility of the splice protector sleeve 101 (claim 44). On the contrary, Figure 12 of Lu shows that a spring 129 is disposed away from a splice site 103 and a splice protector sleeve positioned around it and the Durrant – Lu combination does not provide a motivation/benefit for relocating the spring 129. 
Amended claims 33 and 40 comprise the limitations of claims 38 and 41 and each contain the critical limitations that rendered allowable the claims of US 10,845,540 (issued on parent application No. 15/532,885) and would be allowable, over the prior art of record, for reasons that are similar/identical to those provided in the Office Action of 7/1/20 issued on 15/532,885. Specifically, the reason for indicating allowable subject matter is that none of the prior art of record, taken alone or in combination, provides a motivation for a person of ordinary skill in the art to seal the interior of the splice protector sleeve by using a mold having a base and a cover and including an injection port for injecting a curable splice protection material in the splice protector sleeve. Such an arrangement is illustrated in Fig. 7A of the instant application, is described at para. 0038 – 0040 of the instant specification (US 20210103097 A1), allows the interior of the sleeve to be filled with a curable splice protection material (adhesive cement) while the sleeve is being installed over a splice site, and has an associated benefit (“The mould 910 further helps to hold the cover 920 firmly in a suitable position while the adhesive cement 109 is being injected” at para. 0039). On the contrary, the Durrant – Lu combination suggests simply filling the interior/recess 115 of the splice protector sleeve 110/120 (Fig. 11 of Durrant) by a curable splice protection material (6:22 – 28 of Durrant) without using any mold, because it would only complicate the assembly process and increase its cost without providing any additional benefit.
As a relevant comment, it is also noted that a reference by Moore et al (US 4,714,316 which was used in the prosecution of 15/532,885) teaches a mold 20 that surrounds a splice protector sleeve 18 (disposed over a fiber-optic coupler 12,14) and comprises a base 32, a cover 30 (Figs. 1 and 2; 3:26 – 30; 3:46 – 4:25), and an injection port 44,46 for receiving a curable splice protection material (e.g., adhesive; 4:1 – 25). However, Moore teaches that two different adhesives are used: one adhesive is a hard adhesive and fills the splice protector sleeve 18 (3:36 – 45), whereas the other adhesive is a soft adhesive and injected through the ports 44,46 of the mold 20 to fill its interior (4:1 – 25). Hence, Moore, alone or when applied to the Durrant – Lu combination, would at best suggest that the splice protector sleeve is first filled by a harder adhesive material and subsequently placed into a mold so that an additional layer of a softer adhesive material is disposed/injected through the injection ports of the mold around the splice protector sleeve, but not into the splice protector sleeve. Hence, the teachings of Moore teach away from the critical limitations in claims 38 and 41 and could not be applied to the Durrant – Lu combination (or the Fahey – Takahashi combination, as was detailed in the prosecution of 15/532,885).  
Claims 29 – 32, 36, 37, and 42 – 44 are allowed by virtue of dependency on any one of claims 25, 33, and 40.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on Mon - Thur  9 am - 6 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896